 
Exhibit 10.29
Execution Copy
 
COLLATERAL SHARING AGREEMENT, dated as of November 20, 2002, among CONSTAR
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), the Subsidiaries of
the Borrower referred to in Section 5.13 hereof (collectively with the Borrower,
the “Grantors”) and CITICORP NORTH AMERICA, INC., as collateral agent (in such
capacity and together with its successors in such capacity, the “Collateral
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, in order to induce the Lenders parties thereto to enter into that
certain credit agreement, dated as of November 20, 2002 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, Citicorp North America, Inc., as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), JP Morgan Chase
Bank, as documentation agent (in such capacity and together with any successor
in such capacity, the “Documentation Agent”), SunTrust Bank, as co-documentation
agent (in such capacity and together with any successors in such capacity, the
“Co-Documentation Agent”), Deutsche Bank Securities Inc., as syndication agent
(in such capacity, and together with any successors in such capacity, the
“Syndication Agent”), Salomon Smith Barney Inc. and Deutsche Bank Securities
Inc., as joint lead arrangers and joint bookrunners (in such capacities, and
together with any successors in such capacities, the “Arrangers”) and the
lending institutions from time to time party thereto (together with the
Administrative Agent, the Documentation Agent and the Arranger in their capacity
as a lender, the “Lenders”), the Borrower and certain of its Subsidiaries have
entered into the Guarantee Agreement, the Pledge Agreement, the Security
Agreement and the other Security Documents;
 
WHEREAS, the Obligations are secured by Liens on the Collateral described in the
Security Documents;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and to induce the Administrative Agent, the Arranger and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------



-2-



 
ARTICLE I
 
DEFINED TERMS
 
SECTION 1.01. Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
 
(b) The following terms shall have the respective meanings set forth below:
 
“Agreement” shall mean this Collateral Sharing Agreement as the same may from
time to time be amended, supplemented or otherwise modified.
 
“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Account” shall have the meaning assigned in the Security Agreement.
 
“Collateral Agent” shall mean Citicorp USA, Inc., in its capacity as collateral
agent under the Security Documents and this Agreement and any successor
collateral agent appointed hereunder.
 
“Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 4.02, 4.03, 4.04 and 4.05.
 
“Collateral Estate” shall have the meaning assigned in Section 2.01(c).
 
“Distribution Date” shall mean each date fixed by the Collateral Agent in its
sole discretion for a distribution to the Secured Parties of funds held in the
Collateral Account.
 
“Exchange Rate” shall mean, at any date of determination thereof with respect to
any currency, the spot rate of exchange for the conversion of such currency into
dollars determined by reference to such rate publishing service as is
customarily utilized by the Collateral Agent for such purpose; provided that, to
the extent that “Exchange Rate” is used herein to refer to an actual exchange by
the Collateral Agent of one currency for another, “Exchange Rate” shall be
deemed to refer to the rate at which such exchange actually occurs so long as
such exchange is effected under customary market conditions. Any such
determination of the Exchange Rate shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



-3-



 
“Obligations” shall have the meaning assigned in the respective Security
Documents.
 
“Pledgor” shall have the meaning set forth in the Pledge Agreement and shall
refer to the corresponding entities in the other Pledge Agreements.
 
“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of
ownership or control of any asset or property that constitutes Collateral, any
value received as a consequence of the possession of any Collateral and any
payment received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
 
“Secured Parties” shall mean, collectively, the Collateral Agent, the
Administrative Agent, the Syndication Agent, the Arrangers, the Documentation
Agent, the Co-Documentation Agent, the Lenders, the Hedging Exchangers (as
defined in the Security Agreement) and the Cash Management Exchangers (as
defined in the Security Agreement).
 
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, that if by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Collateral
Agent’s and the Secured Parties’ security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.



--------------------------------------------------------------------------------



-4-



 
ARTICLE II
 
AUTHORITY OF COLLATERAL AGENT
 
SECTION 2.01. General Authority of the Collateral Agent over the Collateral. (a)
Each Grantor hereby appoints the Collateral Agent as its true and lawful
attorney-in-fact for the purpose of taking any action and executing any and all
documents and instruments that the Collateral Agent may deem necessary or
desirable to carry out the terms of this Agreement and the Security Documents
and accomplish the purposes hereof and thereof and, without limiting the
generality of the foregoing, each Grantor hereby acknowledges that the
Collateral Agent shall have all powers and remedies set forth in the Security
Documents. The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term hereof. Each
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof in accordance with the terms of this Agreement and the
other Loan Documents.
 
(b) By acceptance of the benefits of this Agreement and the Security Documents,
each Secured Party shall be deemed irrevocably (i) to consent to the appointment
of the Collateral Agent as its agent hereunder and under the Security Documents,
(ii) to confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Secured Party for enforcement of any provisions of this
Agreement and the Security Documents against any Grantor or the exercise of
remedies hereunder or thereunder, (iii) to agree that such Secured Party shall
not take any action to enforce any provisions of this Agreement or any Security
Document against any Grantor or to exercise any remedy hereunder or thereunder
and (iv) to agree to be bound by the terms of this Agreement and the Security
Documents.
 
(c) The Collateral Agent hereby agrees that it holds and will hold all of its
right, title and interest in, to and under the Security Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement; and the Collateral Agent further agrees that it will hold such
Collateral Estate for the benefit of the Secured Parties, for the enforcement of
the payment of all Obligations (subject to the limitations and priorities set
forth herein and in the respective Security Documents) and as security for the
performance of and compliance with the covenants and conditions of this
Agreement and each of the Security Documents.
 
SECTION 2.02. Right to Initiate Judicial Proceedings. The Collateral Agent (a)
shall have the right and power to institute and maintain such suits and
proceedings as it may deem appropriate to protect and enforce the rights vested
in it by this Agreement and each Security Document and (b) may, either after
entry, or without entry, proceed by suit or suits at law or in equity to enforce
such rights and to foreclose upon the Collateral and to sell



--------------------------------------------------------------------------------



-5-



all or, from time to time, any of the Collateral under the judgment or decree of
a court of competent jurisdiction.
 
SECTION 2.03. Right to Appoint a Receiver. Upon the filing of a bill in equity
or other commencement of judicial proceedings to enforce the rights of the
Collateral Agent under this Agreement or any Security Document, the Collateral
Agent shall, to the extent permitted by law, with notice to the Borrower but
without notice to any other Grantor or any party claiming through the Grantors,
without regard to the solvency or insolvency at the time of any Person then
liable for the payment of any of the Obligations, without regard to the then
value of the Collateral Estate, and without requiring any bond from any
complainant in such proceedings, be entitled as a matter of right to the
appointment of a receiver or receivers of the Collateral Estate, or any part
thereof, and of the rents, issues, tolls, profits, royalties, revenues and other
income thereof, pending such proceedings, with such powers as the court making
such appointment shall confer, and to the entry of an order directing that the
rents, issues, tolls, profits, royalties, revenues and other income of the
property constituting the whole or any part of the Collateral Estate be
segregated, sequestered and impounded for the benefit of the Collateral Agent
and the Secured Parties, and each Grantor irrevocably consents to the
appointments of such receiver or receivers and to the entry of such order;
provided that, notwithstanding the appointment of any receiver, the Collateral
Agent shall be entitled to retain possession and control of all cash and
Permitted Investments held by or deposited with it pursuant to this Agreement or
any Security Document.
 
SECTION 2.04. Exercise of Powers. All of the powers, remedies and rights of the
Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent as
set forth in any Security Document may be exercised from time to time as herein
and therein provided.
 
SECTION 2.05. Remedies Not Exclusive. (a) No remedy conferred upon or reserved
to the Collateral Agent herein or in the Security Documents is intended to be
exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
any Security Document or now or hereafter existing at law or in equity or by
statute.
 
(b) No delay or omission by the Collateral Agent to exercise any right, remedy
or power hereunder or under any Security Document shall impair any such right,
remedy or power or shall be construed to be a waiver thereof, and every right,
power and remedy given by this Agreement or any Security Document to the
Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Collateral Agent.
 
(c) If the Collateral Agent shall have proceeded to enforce any right, remedy or
power under this Agreement or any Security Document and the proceeding for the
en-



--------------------------------------------------------------------------------



-6-



forcement thereof shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Collateral Agent, then the Grantors,
the Collateral Agent and the other Secured Parties shall, subject to any
determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder or thereunder with respect to the
Collateral Estate and in all other respects, and thereafter all rights, remedies
and powers of the Collateral Agent shall continue as though no such proceeding
had been taken.
 
(d) All rights of action and of asserting claims upon or under this Agreement
and the Security Documents may be enforced by the Collateral Agent without the
possession of any instrument evidencing any Obligation or the production thereof
at any trial or other proceeding relative thereto, and any suit or proceeding
instituted by the Collateral Agent shall be, brought in its name as Collateral
Agent and any recovery of judgment shall be held as part of the Collateral
Estate.
 
SECTION 2.06. Waiver andEstoppel. (a) Each Grantor agrees, to the extent it may
lawfully do so, that it will not at any time in any manner whatsoever claim, or
take the benefit or advantage of, any appraisement, valuation, stay, extension,
moratorium, turnover or redemption law, or any law permitting it to direct the
order in which the Collateral shall be sold, now or at any time hereafter in
force, which may delay, prevent or otherwise affect the performance or
enforcement of this Agreement or any Security Document and hereby waives all
benefit or advantage of all such laws and covenants that it will not hinder,
delay or impede the execution of any power granted to the Collateral Agent in
this Agreement or any Security Document but will suffer and permit the execution
of every such power as though no such law were in force; provided that nothing
contained in this Section 2.06(a) shall be construed as a waiver of any rights
of the Grantors under any applicable federal bankruptcy law or state insolvency
law.
 
(b) Each Grantor, to the extent it may lawfully do so, on behalf of itself and
all who may claim through or under it, including without limitation any and all
subsequent creditors, vendees, assignees and licensors, waives and releases all
rights to demand or to have any marshaling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any Security Document
or pursuant to judicial proceedings or upon any foreclosure or any enforcement
of this Agreement or any Security Document and consents and agrees that all the
Collateral may at any such sale be offered and sold as an entirety.
 
(c) Each Grantor waives, to the extent permitted by applicable law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
hereunder or under any Security Document) in connection with this Agreement and
the Security Documents and any action taken by the Collateral Agent with respect
to the Collateral.
 
SECTION 2.07. Limitation on Collateral Agent’s Duty in Respect of Collateral.
Beyond its duties as to the custody thereof expressly provided herein or in any
Security



--------------------------------------------------------------------------------



-7-



Document and to account to the Secured Parties and the Grantors for moneys and
other property received by it hereunder or under any Security Document, the
Collateral Agent shall not have any duty to the Grantors or to the Secured
Parties as to any Collateral in its possession or control or in the possession
or control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.
 
SECTION 2.08. Limitation by Law. All rights, remedies and powers provided in
this Agreement or any Security Document may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions hereof are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
SECTION 2.09. Rights of Secured Parties in Respect of Obligations.
Notwithstanding any other provision of this Agreement or any Security Document,
the right of each Secured Party to receive payment of the Obligations held by
such Secured Party when due (whether at the stated maturity thereof, by
acceleration or otherwise), as expressed in the instruments evidencing or
agreements governing such Obligations or to institute suit for the enforcement
of such payment on or after such due date (to the extent suit can be brought
without impairing the validity of the Collateral Agent’s lien), shall not be
impaired or affected without the consent of such Secured Party given in the
manner prescribed by the instruments evidencing or agreements governing such
Obligations.
 
ARTICLE III
 
DISTRIBUTIONS
 
SECTION 3.01. Application of Proceeds. (a) The Collateral Agent shall have the
right at any time to apply the Proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies, together with any other moneys then held by the Collateral Agent in
the Collateral Account pursuant to this Agreement, the Security Agreement or any
other Security Document, to the payment of due and unpaid Collateral Agent Fees.
 
(b) All remaining Proceeds received by the Collateral Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral pursuant to the exercise by the Collateral Agent of its remedies,
together with any other moneys then held by the Collateral Agent in the
Collateral Account pursuant to this Agreement, the Secu-



--------------------------------------------------------------------------------



-8-



rity Agreement or any other Security Document, with respect to the Collateral
shall, to the extent available for distribution (it being understood that the
Collateral Agent may liquidate investments prior to maturity in order to make a
distribution pursuant to this Section 3.01), be distributed (subject to the
provisions of Section 3.02) by the Collateral Agent on each Distribution Date in
the following order of priority:
 
First: (i) to the Collateral Agent for any unpaid Collateral Agent Fees and then
(ii) to any other Secured Party which has theretofore advanced or paid any
Collateral Agent Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Secured Parties and remaining
unpaid on such Distribution Date;
 
Second: without duplication of the amounts applied pursuant to clause First
above, to any Secured Party which has theretofore advanced or paid any
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Secured Party and for which
such Secured Party has not been reimbursed prior to such Distribution Date, and,
if such moneys shall be insufficient to pay such amounts in full, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the amounts of such Collateral Agent Fees advanced by the
respective Secured Parties and remaining unpaid on such Distribution Date;
 
Third: without duplication of the amounts applied pursuant to clauses First and
Second above, to the Secured Parties that are Lenders, in an amount equal to all
Obligations (other than the Obligations in respect of the Hedging Agreements and
Cash Management Agreements), whether or not then due and payable, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amounts thereof on such Distribution Date;
 
Fourth: without duplication of the amounts applied pursuant to clauses First,
Second and Third above, to the Secured Parties, amounts equal to all Obligations
in respect of the Hedging Agreements and Cash Management Agreements then owing
to them, whether or not then due and payable, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably to the Secured Parties in
proportion to the unpaid amounts thereof on such Distribution Date; and
 
Fifth: without duplication of the amounts applied pursuant to clauses First,
Second, Third and Fourth above, any surplus then remaining shall be paid to the
Gran-



--------------------------------------------------------------------------------



-9-



tors or their successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Fourth of this subsection 3.01(b), the
Grantors shall remain liable for any deficiency.
 
(c) The term “unpaid” as used in clause Third and Fourth of Section 3.01(b)
refers:
 
(i) in the absence of a bankruptcy proceeding with respect to the relevant
Grantor(s), to all amounts of the relevant Obligations outstanding as of a
Distribution Date, and
 
(ii) during the pendency of a bankruptcy proceeding with respect to the relevant
Grantor(s), to all amounts allowed by the bankruptcy court in respect of the
relevant Obligations as a basis for distribution (including estimated amounts,
if any, allowed in respect of contingent claims), to the extent that prior
distributions have not been made in respect thereof.
 
SECTION 3.02. Collateral Agent’s Calculations. In making the determinations and
allocations required by Section 3.01, the Collateral Agent may conclusively rely
upon information supplied by the Administrative Agent or any Secured Party as to
the amounts of unpaid principal and interest and other amounts outstanding with
respect to any Obligations, and the Collateral Agent shall have no liability to
any of the Secured Parties for actions taken in reliance on such information;
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. In
addition, for purposes of making the allocations required by Section 3.01 with
respect to any amount that is denominated in any currency other than dollars,
the Collateral Agent shall, on the applicable Distribution Date, convert such
amount into an amount of dollars based upon the relevant Exchange Rate as of a
recent date specified by the Collateral Agent in its reasonable discretion. All
distributions made by the Collateral Agent pursuant to Section 3.01 shall be
(subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by the Administrative Agent of any amounts distributed to it for
distribution to any Lenders.



--------------------------------------------------------------------------------



-10-



 
ARTICLE IV
 
AGREEMENTS WITH COLLATERAL AGENT
 
SECTION 4.01. Information as to Administrative Agent and Other Secured Parties.
The Borrower shall deliver to the Collateral Agent, on the date hereof, a list
setting forth the aggregate unpaid principal amount of Obligations outstanding
as of the date hereof.
 
SECTION 4.02. Compensation and Expenses. Each Grantor agrees to pay to the
Collateral Agent, from time to time upon demand, (a) reasonable compensation
(which shall not be limited by any provision of law in regard to compensation of
fiduciaries) for its services hereunder and under the Security Documents and for
administering the Collateral Estate and (b) all of the reasonable out-of-pocket
costs and expenses of the Collateral Agent (including, without limitation, the
reasonable fees and disbursements of its counsel, advisors and agents) (i)
arising in connection with the preparation, execution, delivery, modification,
and termination of this Agreement and each Security Document or the enforcement
of any of the provisions hereof or thereof, (ii) incurred or required to be
advanced in connection with the administration of the Collateral Estate, the
sale or other disposition of Collateral pursuant to any Security Document and
the preservation, protection or defense of the Collateral Agent’s rights under
this Agreement and the Security Documents and in and to the Collateral and the
Collateral Estate or (iii) incurred by the Collateral Agent in connection with
the removal of the Collateral Agent pursuant to Section 5.06(a). Such fees,
costs and expenses are intended to constitute expenses of administration under
any bankruptcy law relating to creditors rights generally. The obligations of
each Grantor under this Section 4.02 shall survive the termination of the other
provisions of this Agreement and the resignation or removal of the Collateral
Agent hereunder.
 
SECTION 4.03. Stamp and Other Similar Taxes. Each Grantor agrees to indemnify
and hold harmless the Collateral Agent, the Administrative Agent and each other
Secured Party from any present or future claim for liability for any stamp or
any other similar tax, and any penalties or interest with respect thereto, which
may be assessed, levied or collected by any jurisdiction in connection with this
Agreement, any Security Document, the Collateral Estate or any Collateral. The
obligations of each Grantor under this Section 4.03 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent hereunder.
 
SECTION 4.04. Filing Fees, Excise Taxes, Etc. Each Grantor agrees to pay or to
reimburse the Collateral Agent for any and all payments made by the Collateral
Agent in respect of all search, filing, recording and registration fees, taxes,
excise taxes and other similar imposts which may be payable or determined to be
payable in respect of the execution and delivery of this Agreement and each
Security Document. The obligations of each Grantor un-



--------------------------------------------------------------------------------



-11-



der this Section 4.04 shall survive the termination of the other provisions of
this Agreement and the resignation or removal of the Collateral Agent hereunder.
 
SECTION 4.05. Indemnification. Each Grantor agrees to pay, indemnify, and hold
the Collateral Agent and the Administrative Agent (and their respective
directors, officers, agents and employees) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, the reasonable fees and expenses
of counsel, advisors and agents) or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement and the Security Documents, unless arising from
the gross negligence or willful misconduct of the indemnified party, including
for taxes in any jurisdiction in which the Collateral Agent is subject to tax by
reason of actions hereunder or under the Security Documents, unless such taxes
are imposed on or measured by compensation paid to the Collateral Agent under
Section 4.03. In any suit, proceeding or action brought by the Collateral Agent
under or with respect to any contract, agreement, interest or obligation
constituting part of the Collateral for any sum owing thereunder, or to enforce
any provisions thereof, the Borrower will save, indemnify and keep the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from and against all expense, loss or damage suffered by reason of any
defense, setoff, counterclaim, recoupment or reduction of liability whatsoever
of the obligor thereunder, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such obligor or its successors
from any Grantor, and all such obligations of each Grantor shall be and remain
enforceable against and only against each Grantor and shall not be enforceable
against the Collateral Agent, the Administrative Agent or any other Secured
Party. The agreements in this Section 4.05 shall survive the termination of the
other provisions of this Agreement and the resignation or removal of the
Collateral Agent hereunder.
 
SECTION 4.06. Collateral Agent’s Lien. Notwithstanding anything to the contrary
in this Agreement, as security for the payment of Collateral Agent Fees (a) the
Collateral Agent is hereby granted a lien upon and security interest in all
Collateral and (b) the Collateral Agent shall have the right to use and apply
any of the funds held by the Collateral Agent in the Collateral Account to cover
such Collateral Agent Fees.
 
SECTION 4.07. Further Assurances. At any time and from time to time, upon the
written request of the Administrative Agent or the Collateral Agent, and at the
expense of the Borrower, each Grantor will promptly execute and deliver any and
all such further instruments and documents and take such further action as is
necessary or reasonably requested further to perfect, or to protect the
perfection of, the liens and security interests granted under the Security
Documents, including, without limitation, the filing of any financing or
continuation statements under the UCC. In addition to the foregoing, at any time
and from time to time, upon the written request of the Collateral Agent, and at
the expense of the Borrower, each



--------------------------------------------------------------------------------



-12-



Grantor will promptly execute and deliver any and all such further instruments
and documents and take such further action as the Collateral Agent determines is
necessary or reasonably requested to obtain the full benefits of this Agreement
and the Security Documents and of the rights and powers herein and therein
granted, including, without limitation, the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted by the Security Documents. Each
Grantor also hereby authorizes the Collateral Agent to sign and file any such
financing or continuation statements without the signature of such Grantor.
Notwithstanding the foregoing, in no event shall the Collateral Agent have any
obligation to monitor the perfection or continuation of perfection or the
sufficiency or validity of any security interest in or related to the
Collateral.
 
ARTICLE V
 
MISCELLANEOUS
 
SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it as provided in the relevant Security
Agreement, with a copy to the Borrower.
 
SECTION 5.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Collateral Agent and the other Secured Parties and shall survive the
making by the Lenders of the Loans and the issuance of the Letters of Credit by
the Issuing Bank, and the execution and delivery to the Lenders of any notes
evidencing such Loans, regardless of any investigation made by the Lenders or on
their behalf, and shall continue in full force and effect until this Agreement
shall terminate.
 
SECTION 5.03. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.
 
SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.



--------------------------------------------------------------------------------



-13-



 
SECTION 5.05. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 5.06. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or any other Loan Document or consent
to any departure by any Grantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on any Grantor in any case shall entitle
such Grantor or any other Grantor to any other or further notice or demand in
similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.
 
SECTION 5.07. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.07.
 
SECTION 5.08. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not



--------------------------------------------------------------------------------



-14-



in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 5.09. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
SECTION 5.10. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Grantor or
its properties in the courts of any jurisdiction.
 
(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 5.11. Termination. (a) Upon receipt by the Collateral Agent from the
Administrative Agent of (i) a written direction to cause the liens created by
Section 4.06 and by the Security Documents to be released and discharged or (ii)
a written notice stating that the Credit Agreement has terminated in accordance
with the terms thereof, and payment



--------------------------------------------------------------------------------



-15-



in full of all Collateral Agent Fees, the security interests created by Section
4.06 and by the Security Documents shall terminate forthwith and all right,
title and interest of the Collateral Agent in and to the Collateral shall revert
to the Grantors, their successors and assigns.
 
(b) Upon the termination of the Collateral Agent’s security interest and the
release of the Collateral in accordance with Section 5.11 (a), the Collateral
Agent will promptly, at the Borrower’s written request and expense, (i) execute
and deliver to the Borrower such documents as the Borrower shall reasonably
request to evidence the termination of such security interest or the release of
the Collateral without recourse or warranty and (ii) deliver or cause to be
delivered to the Grantors all property of the Grantors then held by the
Collateral Agent or any agent thereof.
 
(c) This Agreement shall terminate when the security interest granted under the
Security Documents has terminated and the Collateral has been released; provided
that the provisions of Sections 4.02, 4.03, 4.04 and 4.05 shall not be affected
by any such termination.
 
(d) The Collateral Agent will, at any time, upon the written instruction of the
Administrative Agent, at the sole expense of the relevant Grantor, execute and
deliver to the relevant Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created by the Security
Documents on the Collateral without recourse or warranty specified by the
Administrative Agent in such instruction. The Administrative Agent may give such
instructions at any time, whether or not at any such time any or all of the
Obligations are still outstanding.
 
SECTION 5.12. Inspection by Regulatory Agencies. The Collateral Agent shall make
available, and shall cause each custodian and agent acting on its behalf in
connection with this Agreement to make available, all Collateral in such
Person’s possession at all reasonable times for inspection by any regulatory
agency having jurisdiction over a Grantor to the extent required by such
regulatory agency in its discretion.
 
SECTION 5.13. Agreement to be Bound. Pursuant to Section 8 of the Pledge
Agreement, Section 7.06 of the Security Agreement and the corresponding
provisions of the other Pledge Agreements and Security Agreements, each
Subsidiary of the Borrower party to any of such Agreements has agreed to be
bound by the terms of this Agreement and, without limiting the generality of the
foregoing, has expressly agreed that all obligations and liabilities of a
Grantor hereunder apply to such party with the same force and effect as if such
party were a signatory hereto.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
CONSTAR INTERNATIONAL INC.,
By:
  
/s/  JAMES C. COOK        

--------------------------------------------------------------------------------

    
Name:  James C. Cook
Title:  Executive Vice President, Chief
Financial Officer and Secretary

 
CITICORP NORTH AMERICA, INC.,
as Collateral Agent
By:
 
/s/  MYLES KASSIN        

--------------------------------------------------------------------------------

   
Name:  Myles Kassin
Title:  Vice President